DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 10/13/2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Response to Applicant’s Arguments/Remarks
The Applicant’s Arguments/ Remarks filed 10/13/2021, with respect to the rejection of claim 18 under 35 USC 112(a) and 112(b) have been fully considered and are persuasive. The 35 USC 112 rejection of claim 18 has been withdrawn. 
The Applicant’s Arguments/ Remarks filed 10/13/2021, with respect to the rejection of claims 16-19 under 35 USC 103 in regards to Fulcher have been fully considered and are persuasive. The 35 USC 103 rejection of those claims have been withdrawn. 
Applicant’s arguments on pages 7-8 with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 
Applicant's arguments filed 10/13/2021 with respect to the rejection of claim 16 over Howcast have been fully considered but they are not persuasive. On pages 8-10 it is argued that the limitation of providing a secondary bed linen “washed 100 times or more” creates the technical effect that, “…the material becomes very strong and durable, but yet has a softness imparted by the number of washes.” In support, ¶ [0036] and [0068] of the specification (US 2019/0231043 A1) are highlighted to demonstrate this technical advantage. However, The Office respectfully disagrees. The specification (¶ [0068] in particular) describes the strength of, “bags according to this disclosure” and not of bags that have been washed 100 times or more. While it is not contested that bags made according to the described method have properties as outlined in ¶ [0068], it is not clear from this paragraph, or the specification as a whole, that it is the process of washing the sheets 100 times or more that provide said properties. On the contrary, as described by Okponmwan (see attached NPL and Fig 1 below), washing linen fabrics will initiate the process of “pilling” wherein the fibers of the linen will, through friction, come loose and form into “pills” during washing. Over time, this will have the effect of reducing the amount of linen material, leading to structural degradation and lowered strength compared to virgin material.

    PNG
    media_image1.png
    258
    448
    media_image1.png
    Greyscale

Fig 1. Excerpt of Ukponmwan describing the process of pilling.
Based on the above argumentation, it is not clear what distinct advantage is provided by the limitation of providing linens “washed 100 times or more.” Therefore, the interpretation and rejection of claim 16 in view of Howcast is maintained.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Howcast (YouTube video titled, “How to Turn Old Sheets into Shopping Totes” published on March 17, 2010; link https://www.youtube.com/watch?v=ipHnLZykEwI) in view of Grossman (US 2014/0086511).

Regarding claim 16, Howcast discloses a method for making a plurality of bags (See screen capture of Fig 2 below), the method comprising: 

    PNG
    media_image2.png
    865
    1015
    media_image2.png
    Greyscale

Fig 2. Screen capture of Howcast YouTube video.

A) providing secondary textile bed linen (See 0:07 – 0:53); 
B) cutting the secondary textile bed linen to a plurality of single pieces, each single piece configured to make a bag with handles when stitched together (See 0:55 – 1:06); and 
C) stitching each single piece together according to a shape of the bag (See 1:06 – 1:22).
However, Howcast does not specifically teach that the secondary bed linen being bed linen washed 100 times or more. At (0:05) the closed caption reads, “How to Turn Old Sheets into Shopping Totes. Recycle your old bed sheets into functional…” One of ordinary skill in the art could interpret the “recycle old bed sheets” as meaning that the bed sheets were used for a period of time, and that said sheets were washed numerous times. Further, at the time of filing, it is unclear as to what particular advantage is given by providing a bed linen wherein the bed linen is washed 100 times or more. For example, there is no distinction as to the difference between a linen washed 99 times and a linen washed 100 times, or that by washing a linen 100 times changes a material property not provided to a linen washed 1 time. From the specification {see abstract and ¶ [0007]}, it appears that a linen only needs to be “discarded” and the number of times a linen is washed has no material effect on the linen provided. To the contrary, from ¶[0007] a number of washing cycles are provided {100, 150, or 200} that further suggests the number of times a linen is washed is not a critical element. Therefore, the washing of a bed linen 100 times or more is not given patentable weight. See further MPEP 2144.04 VII; 2144.06 II; and 2144.07 that all provide reasons as to why it would be obvious to one of ordinary skill in the art to provide a bed linen that has been discarded for repurpose or reuse.
Further, Howcast does not specifically teach that the handles are formed without cutting and attaching separate pieces from the secondary bed linen.
Grossman teaches handles that are formed without cutting and attaching separate pieces from the secondary bed linen (See at least Fig 1 illustrating the handle formed from the same piece as the bag itself. See further ¶ [0061]-[0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howcast to incorporate the teachings of Grossman to include handles that are formed without cutting and attaching separate pieces with the motivation of increasing the strength of the handle, as recognized by Grossman in ¶ [0062].

Regarding claim 17, Howcast in view of Grossman teaches the claimed invention except for the linen comprises at least 30 percent polyester and the rest cotton. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the fabric as taught by Howcast in view of Grossman, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Regarding claim 19, Howcast further teaches wherein each single piece is one single continuous piece cut from the secondary textile bed linen (See at least 0:47-1:53).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Howcast in view of Grossman, and in further view of Charbonnier (WO 2013/182801 A1).

Regarding claim 18, Howcast in view of Grossman above does not expressly disclose using a combined mangle and cutter to moisture, press, feed, and dry, the secondary textile bed linen, and perform the cutting the secondary textile bed linen to a plurality of single pieces.
	Charbonnier teaches using a combined mangle and cutter to moisten, press, feed, and dry, the secondary textile bed linen, and perform the cutting the secondary textile bed linen to a plurality of single pieces (See further ¶ [0024] - [0035] describing the process through which the discarded bed linen is moistened, pressed, fed, and dried to make a roll of fabric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howcast in view of Grossman to incorporate the teachings of Charbonnier to include a fabric being a bed linen with the motivation of decreasing the amount of waste generated by reusing old/discarded bed linens, as described by Charbonnier in ¶ [0004].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Howcast in view of Grossman, and in further view of Black (GB 2534930 A).

Regarding claim 20, Howcast further teaches wherein the bag is made a bag for being carried by hand (See at least 0:07) by at least in step B) cutting the standard sized duvet cover or sheet three times across the two long sides, the three cuts being parallel to the two short sides (See at least 0:55-1:01. However, it would further be only a simple design choice for one of ordinary skill in the art to cut the linen material into any desired shape {1 cut, 2 cuts, 3 cuts}).
However, Howcast in view of Grossman above does not specifically teach in step A), using a standard sized duvet cover or sheet, the standard size duvet cover or sheet having two longer sides and two shorter sides. 
	Black teaches providing a duvet cover (See Fig 1), the standard size duvet cover or sheet having two longer sides and two shorter sides (See Fig 1 illustrating the duvet cover having two longer sides and two shorter sides).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howcast in view of Grossman method to incorporate the teachings of Black to include a duvet cover with the motivation of providing a known bedding material to use in a recycling purpose (as described by Howcast) since it would only require a simple substitution for one of ordinary skill in the art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Howcast in view of Grossman, and in further view of Fulcher (GB 2297288 A).

Regarding claim 21, Howcast in view of Grossman does not specifically teach reinforcing the bag by using the secondary textile bed linen double to give each side of the bag two layers.
Fulcher further teaches reinforcing the bag by using the secondary textile bed linen double to give each side of the bag two layers (See Fig 7E illustrating an embodiment where a multi-layered bag is created to provide a bag with two or more layers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howcast in view of Grossman to incorporate the teachings of Fulcher to include reinforcing the bag by giving each side of the bag two layers with the motivation of increasing the strength and durability of the bags by minimizing the wear experienced by a single layer of fabric.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Howcast in view of Grossman, and in further view of Potts (US 2011/0174824 A1).

Regarding claim 22, Howcast teaches making a hole in one or both sides for holding the bag or for a clothes hanger (See 0:08 illustrating holes {through the handles} which can hold the bag);
wherein in step C) the stitching is made along at least a part of the cuttings in step B) (See 1:21-1:23).
However, Howcast does not specifically teach wherein one or both outsides of the bag are decorated or printed.
Grossman teaches wherein one or both outsides of the bag are decorated or printed (Fig 1, #430; and ¶ [0060]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howcast to incorporate the teachings of Grossman to include printing or decoration on the bag surface with the motivation of increasing the attractiveness of the bag, or applying graphical elements, as recognized by Grossman in ¶ [0060].
However, neither Howcast nor Grossman specifically teaches wherein the bag is made for one or more bottles by providing square or rounds pockets.
	Potts teaches wherein the bag is made for one or more bottles by providing square or rounds pockets (See Figs 1-3 illustrating that a bag can be fitted with pockets for holding bottles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howcast in view of Grossman to further incorporate the teachings of Potts to include pockets within the bag with the motivation that it would allow for the transportation of bottles without having the bottles touch each other, thereby preventing breakage, as recognized by Potts in ¶ [0002] - [0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731